prem a 9 es
ee a a
¢ Bf & 4 }

& 5 fee Leese Bees

 

 

 

UNITED STATES DISTRICT COURT QS NV Ig P i 24q
EASTERN DISTRICT OF TENNESSEE “
AT GREENEVILLE US. DISTRICT count
“Thomas losasead ) mmm TE
)

 

 

4 [4-OW- Ly Vv
(Enter above the NAME of the ‘ pf
plaintiff in this action.) ) oy |

C \ / l

Vv. )
Blount Count) Sai \, James )
Betro NAC hiet )OncoContal,

Te Hutsell CoFR cer)
ecru Cavinatca Clarcke) )
(Enter-above the-NAME ofeach ~
defendant in this action.) )

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(42 U.S.C. Section 1983)

I. PREVIOUS LAWSUITS

A, Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise relating to your imprisonment? YES ( )NO %)

B. If your answer to A is YES, describe the lawsuit in the space below. (If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using the
same outline.)

 

 

 

 

1. _ Parties to the previous lawsuit:
Plaintiffs:
Defendants:
]

Case 3:19-cv-00466-TRM-HBG Document1 Filed 11/18/19 Page1of6é PagelD#: 1
2. COURT: (If federal court, name the district; if state court, name the county): |

 

3. DOCKET NUMBER:

 

 

 

 

4, Name of Judge to whom case was assigned:

5. Disposition: (For example: Was the case dismissed? Was it appealed? Is it still
pending?)

6. Approximate date of filing lawsuit:

7. Approximate date of disposition:

 

Il. | PLACE OF PRESENT CONFINEMENT: Blount County Soi \

A. Is there a prisoner grievance procedure in this institution? YES vA NO( )

B. Did you,present the facts relating to your complaint in the prisoner grievance procedure?
YES NO( )

C. If your answer is YES,
1. What steps did you take? Filled out atievance Yorum On

J
Kiosk and Suloonitted it.
2. What was the result? No cesal t | ot Vesponce »

 

D. If your answer to B is NO, explain why not.

 

 

E. If there is no prison grievance procedure in the institution, did you complain to the
prison authorities? YES( ) NO( )

F, If your answer is YES,

1, What steps did you take?

 

 

Case 3:19-cv-00466-TRM-HBG Document1 Filed 11/18/19 Page 2of6 PagelD#: 2
2. What was the result?

 

 

I. PARTIES

. (Initem A below, please your name in the first blank and place your present address in the
second blank. Do the same for any additional plaintiffs.)

A.  Nameof plaintifs [Ao GSS <) 2 ae CONS CNN
Wary oille

Present address: 920 E ol AMAR Al XA hep ER Peucta sALBOY

Permanent home address:

 

| 10, n° oO, Atoxutle
Address of nearest relative: {OOO SOTRADBERRY Pint 3 Ci KEIN) B14 \4

(In item B below, place the FULL NAMB of the defendant in the first blank, his official
position in the second blank, and his place of employment in the third blank. Use item C for
the additional names, positions, and places of employment of any additional defendants.)

B. Defendant:

  

 

Official position: Gye EC
Place of employment: Hloumak Cry cou, She Aff Greece
C. Additional defendants(Cyie® IANS Caorkre\\ Alaunk Coun
Ghee? CHice ; THutsell Cofficer Bout
| Couns, Fest Coy WatOn (Lamncke) Blount
Counta oil
IV. STATEMENT OF CLAIM .

(State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
involved. Include also the names of other persons involved, dates and places. DO NOT give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, number and set forth each claim ina separate paragraph. Use as much space as you
need. Attach extra sheets, if necessary.)

ON 91219 ak.30om | wos asKcoulte} by tipo Blount Cossates
‘\nmates located ot 420 E lomac Nexondet Pky Motyolle

3

Case 3:19-cv-00466-TRM-HBG Document1 Filed 11/18/19 Page 3of6 PagelD#: 3
IN 37804, Lous iG Unit 2-5 co SiGe wos

boot With a bord plastic MUG Wal WY Paceg Noody.
My mast side Jaco was broken, my lottside ribs

(were brake along woth. cuts and lace rorhion $ fo

OY Face, heed, ond body. He took, Blount County
office CS atl east 5 minutes to eespondoPber hitting
ne emergency button in my eel T u08 Antinual/
beat wk thd nal gy elrowes up and hed ta dracd
there. toSe rs to @et “the two iamokes oat me.

A blount Couptey “Joil oFLicer Lh Huts elt Wes

J

Colacy ag the messages and subseauant Pesci
Hract occured +o me From a Morauis Herr (gong leads)
oF tne Vice logis to the hwo members located fn wy
cell (D4) ALG, Recnu Covinaten

L UMS asscetol el a teee kk atloc to ttyis wcident
due. to ofMicer I. Horkse LU telling Maca UUs Henr Y
| Was being 2 otAplewn, tried 4 infoovn Other
Aa\\_ stake “anc let them Kid of mu CONcery)
and Leors butt never wcieczeck Inelo This wos
adicect Wlolatign of Ones RNqlec Ke oe Gree

~ From nar and cruel ond | Lou Sval punishment,
Blount Counky Joil Fok |nave Foiled bn pin 2ich\ ng
me idubtn sak and | dO nok fee\ cake,

4

 

Case 3:19-cv-00466-TRM-HBG Document1 Filed 11/18/19 Page 4of6 PagelD #: 4
V.

RELIEF

(State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

Cite NO cases or statutes.)

Treaspo ck Une Plas hifh The ljnown0S Ooo. ownsenck +6 aseke: andsecore
facili by to auvicl anzmoce harmardocochve treats Sram.

Alaunt County Obpicers aodlor (rawnake Ss .ISu0e Q Resting Order
aa _all DoPendanks nam eck; vn Complai ak, fray Plow d$$ nthe

amount cS4#500,000.0¢ Wot Wywevs ardoo\nordsutfertag, Ase |
pos on FeO Au menical cosbs arddbeis occuring Atom

[in SOL «
“ (We) hereby conily under penalty of perjury that the above complaint is true to the best of

my (our) information, knowledge and belief.

)
Signed this ou day of Octobet 20 \4.

Thoman JTlewnnend

Signature of plaintiff(s)

Case 3:19-cv-00466-TRM-HBG Document1 Filed 11/18/19 Page5of6 PagelD#: 5
ZOGLE AASSANNAL ‘ATIIAXONY
O€l ALINS ‘1S5uULS LSYNVW OOS
SASSSNNZ{ dO LoINisid NYaLsv”
LYNOD LOYLSIG SBLVLS GALINA

herd pny owned 2 9%b j
voypyripel Pyne? AVP
er? PYBSUMEL, gow

Oz" ZS .

4Nnowy
0 ed

awe O08

s é setae Eee

LLM cae TT

 

6

led 11/18/19 Page6of6 PagelD#

19-cv-00466-TRM-HBG Document1 F

Case 3
